DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 -3, 5 – 10, and 12 – 22 are allowed. Claims 4 and 11 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A remote starting arrangement for a motor vehicle, the arrangement comprising: at least one camera configured to capture images of an environment outside of the motor vehicle; an engine start system; a global positioning system; and an electronic processor communicatively coupled to the at least one camera, the global positioning system, and the engine start system, the electronic processor being configured to: receive the images captured by the at least one camera; determine, based upon the images captured by the at least one camera and geographical coordinates provided by the global positioning system, whether the motor vehicle is disposed within an enclosure; receive an engine start request signal wirelessly transmitted by a user; in response to receiving the engine start request signal: cause the engine start system to start an engine of the motor vehicle when the motor vehicle is not disposed within an enclosure; and inform the user that the engine of the motor vehicle will not be started, the informing occurring when the motor vehicle is disposed within an enclosure; receive an override signal from the user after informing the user that the engine of the motor vehicle will not be started; and in response to receiving the override signal from the user, cause the engine start system to start an engine of the motor vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A method of starting a motor vehicle, the method comprising: detecting whether an object is disposed adjacent to the motor vehicle; determining, based upon the detecting step and geographical coordinates provided by a global positioning system disposed within the motor vehicle, whether the motor vehicle is disposed within an enclosure; receiving an engine start request signal wirelessly transmitted by a user; in response to receiving the engine start request signal: causing an engine of the motor vehicle to start if the motor vehicle is not disposed within an enclosure; and informing the user that the engine of the motor vehicle will not be started, the informing occurring if the motor vehicle is disposed within an enclosure; receiving an override signal from the user after informing the user that the engine of the motor vehicle will not be started; and in response to receiving the override signal from the user, causing the engine of the motor vehicle to start.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A remote starting arrangement for a motor vehicle, the arrangement comprising: a global positioning system; an engine start system; and an electronic processor communicatively coupled to the global positioning system, the electronic processor being configured to: receive geographical coordinates from the global positioning system; determine, based upon the received geographical coordinates, whether the motor vehicle is disposed within an enclosure; receive an engine start request signal wirelessly transmitted by a user; in response to receiving the engine start request signal: cause the engine start system to start an engine of the motor vehicle when the motor vehicle is not disposed within an enclosure; and inform the user that the engine of the motor vehicle will not be started, the informing occurring when the motor vehicle is disposed within an enclosure; receive an override signal from the user after informing the user that the engine of the motor vehicle will not be started; and in response to receiving the override signal from the user, cause the engine start system to start an engine of the motor vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666